Citation Nr: 1808741	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  12-03 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II, with diabetic retinopathy and erectile dysfunction.

2.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity diabetic peripheral neuropathy.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1967 to January 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In the March 2010 rating decision, the RO, in pertinent part, granted service connection for diabetes mellitus, type II, with hypertension and diabetic retinopathy and assigned a 20 percent evaluation, effective November 27, 2009; and granted service connection for peripheral neuropathy of the right lower extremity and assigned a 10 percent evaluation, effective November 27, 2009.  

After a careful review of the record, in a September 2013 rating decision, the Veteran was granted service connection for peripheral neuropathy of the right upper extremity; and granted service connection for peripheral neuropathy of the left upper extremity, issues that had been on appeal.  As these issues have been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issues are no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2017).  

In an August 2013 correspondence, the Veteran withdrew his request for a RO hearing.  


FINDING OF FACT

In a November 2016 correspondence and January 2018 Informal Hearing Presentation, the Veteran notified the Board of his intention to withdraw his claims for higher evaluations for diabetes mellitus, type II, with diabetic retinopathy and erectile dysfunction and left lower extremity diabetic peripheral neuropathy.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issues of entitlement to higher evaluations for diabetes mellitus, type II, with diabetic retinopathy and erectile dysfunction and left lower extremity diabetic peripheral neuropathy have met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  The withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  

In a November 2016 correspondence and January 2018 Informal Hearing Presentation, the Veteran notified the Board of his desire to withdraw his appeal for entitlement to higher evaluations for diabetes mellitus, type II, with diabetic retinopathy and erectile dysfunction and left lower extremity diabetic peripheral neuropathy.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues, and they must be dismissed.



	(CONTINUED ON NEXT PAGE)





ORDER

The appeal is dismissed.



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


